Case 3:18-cv-14862-AET-ZNQ Document 28-1 Filed 09/04/19 Page 1 of 2 PageID: 347



 Gregory J. Bevelock
 Charles M. Fisher
 BEVELOCK & FISHER LLC
 14 Main Street, Suite 200
 Madison, NJ 07940
 (973) 845-2999
 gbevelock@bevelocklaw.com
 cfisher@bevelocklaw.com
 Attorneys for Plaintiffs,
 Rabbi Philip Lefkowitz, Levi Lefkowitz,
 and Moshe Lefkowitz

                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


  RABBI PHILIP LEFKOWITZ et al.,
                                                    Civil Action No. 3:18-14862 (AET)(ZNQ)
                 Plaintiffs,
                                                         SCHEDULING ORDER NO. 2
      v.

  WESTLAKE MASTER ASSOCIATION,
  INC. et al.,

                 Defendants.


           THIS MATTER having come before the Court on the joint application of plaintiffs, Rabbi

 Philip Lefkowitz, Levi Lefkowitz and Moshe Lefkowitz, and defendants, Westlake Master

 Association Inc., Bobbie Rivere, Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett,

 David J. Whelan, Michael W. Yudkin, Diane E. O’Connor and Peter J. Martinasco, for entry of

 an Order amending the Court’s April 25, 2019 Scheduling Order (ECF No. 22); and the Court

 having considered the proposed Scheduling Order No. 2; and for good cause shown;

           IT IS on this ____ day of September, 2019,

           ORDERED that the Court’s April 25, 2019 Scheduling Order (ECF No. 22) is hereby

 amended to provide as follows:




 Active\101752671.v1-8/30/19
Case 3:18-cv-14862-AET-ZNQ Document 28-1 Filed 09/04/19 Page 2 of 2 PageID: 348



         1.       The parties shall serve responses to all outstanding discovery requests, including

 the production of documents, by October 11, 2019.

         2.       Any motion to amend the pleadings must be filed no later than October 25, 2019

 and be made returnable on November 18, 2019.

         3.       Any motion to join new parties, whether by amended or third-party complaint, must

 be filed no later than October 25, 2019 and be made returnable on November 18, 2019.

         4.       Fact discovery shall be completed no later than February 14, 2020.

         5.       Plaintiffs’ expert report shall be due on February 28, 2020.

         6.       Defendants’ expert report shall be due on March 27, 2020.

         7.       Plaintiffs’ rebuttal expert report shall be due on April 10, 2020.

         8.       Defendants’ sur-rebuttal expert report shall be due on April 24, 2020.

         9.       The Court shall conduct a telephonic status conference on November 19, 2019 at

 10:00 am. Plaintiffs’ counsel shall initiate the call.

         IT IS FURTHER ORDERED that all other provisions of the April 25, 2019 Scheduling

 Order (ECF No. 22) shall remain in effect.




                                                 HON. ZAHID N. QURAISHI, U.S.M.J.




 Active\101752671.v1-8/30/19                        2
